DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In claim 1 the preceding word “storage” in the phrase “an offset storage unit configured to store an offset amount from the upper wire guide to the probe in the plane” is considered structural; consequently it is considered that 35 USC 112(f) is not invoked by this phrase.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: in claim 1 is the claim limitation “a position shift drive unit configured to change relative position between the table, and the upper wire guide and the lower wire guide” that uses the generic placeholder “unit” followed by the functional phrase “configured to change relative position between the table, and the upper wire guide and the lower wire guide”, the functional phrase not reciting sufficient structure to perform the function.  Furthermore the preceding phrase “position 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the 
Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 2 the phrase “probe drive unit configured to move the probe between a measurement position and a retracted position” invokes 35 USC 112(f); but the instant specification does not state any actual embodiments of the probe drive unit, therefore failing to comply with the written description requirement. See MPEP Section 2163.03 VI.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   In claim 2 the meaning of the phrase “probe drive unit configure to move the probe between a measurement position and a retracted position” is unclear since it invokes 35 USC 112(f) (see the claim analysis earlier in this 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ookubo et al. in U.S. Patent Application Publication No. 2018/0029153.  Ookubo discloses a wire electric discharge machine (element 10) for performing electrical discharge machining on a workpiece (W) by applying a voltage across a gap between a wire electrode (12) an the workpiece to generate electrical discharge at the gap while changing the relative position on a predetermined plane by moving an table (element 30) supporting the workpiece and the wire electrode, comprising: an upper wire guide (element 60) configured to support the wire electrode above the workpiece supported by the table; a lower wire guide (element 66) configured to support(guide) the wire electrode . 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ookubo et al. as applied to claim 1 above, and further in view of Hasegawa in U.S. Patent Application Publication No. 20170087656. Hasegawa teaches a movable touch probe (element 3) that is movable (see paragraph 46) and therefore is retractable.  It would have been obvious to adapt Ookubo et al. in view of Hasegawa to provide this to  have the probe out of the way of movement when not needed
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ookubo et al. as applied to claim 1 and further in view of Hiraga in U.S. Patent Application Publication No. 2015/0367436.  Hiraga teaches a wire cutting electric discharge machine with a display/keyboard (element 52, see paragraph 81 and figure 7).  It would have been obvious to adapt Ookubo et al. in view of Hiraga to provide this to display the width of the hole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 572-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761